DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “network interface” and “filtering rule” as recited in independent claims 28, 35 and 42, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The disclosure is objected to because of the following informalities:  
 	In the specification, paragraph [0120], line 1, “FIGURE 700” should be changed to -- FIGURE 7 -- to correct the typographical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 28, line 7, it is unclear as to where the data packet is originated/received from.  Line 8, it is unclear as to what the filtering rule is consisted of in order to process the data packet.
 	In claim 33, line 1, claim 34, line 2, each term of “MCE” should be changed to -- the MCE -- to avoid the confusion and ambiguity.
 	Claims 29-32 are rejected for depending on claim 28.
 	Claims 35-41 are rejected for substantially identical reasons as claims 28-34, except each claim is in a non-transitory computer-readable storage medium (CRM) claim format.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 35-37, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Barabash et al. in Pub. No. US 2016/0173535 A1, hereinafter referred to as Barabash, in view of Aramoto et al. in Pub. No. US 2012/0113937 A1, hereinafter referred to as Aramoto.
 	Regarding claim 28, Barabash discloses an apparatus (42), comprising: a memory (72); and a processor (70), wherein instructions stored in the memory, when executed by the 
 	Barabash differs from the claim, it does not disclose that the filtering rule uses a general packet radio service (GPRS) tunneling protocol (GTP) identifier (GTP-ID) or an Internet Protocol (IP) address included in the data packet to determine to send the data packet to the local edge server for processing, which is well known in the art and commonly applied in communications field for data flow control purpose.
 	Aramoto, for example, from the similar field of endeavor, teaches the same feature of providing filtering rule that uses a general packet radio service (GPRS) tunneling protocol (GTP) identifier (GTP-ID) or an Internet Protocol (IP) address included in the data packet to determine to send the data packet to the local edge server for processing (paragraphs [0119]-[0122]).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the packet filtering rule of Aramoto into the apparatus provided by Barabash, to provide conventional data flow control to further enhance the system efficiency.
 	Regarding claim 29, Barabash in view of Aramoto disclose that the filtering rule is to designate data packets for processing at the local edge server or processing at the mobile core network based on a GTP-ID or an IP address included in data packets received by the virtual switch (paragraphs [0032]-[0033] in Barabash, paragraph [0119] in Aramoto).

 	Claims 35-37 are rejected for substantially identical reasons as claims 28-30, except each claim is in a non-transitory computer-readable storage medium (CRM) claim format, which is also taught by Barabash (paragraph [0006]).
 	Claims 42-44 are rejected for substantially identical reasons as claims 28-30, except each claim is in a method claim format, which is also taught by Barabash (paragraph [0004]).
Claims 31, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Barabash in view of Aramoto, as applied to claims 30, 37 and 44 above, and further in view of Head et al. in Pub. No. US 2015/0350912 A1, hereinafter referred to as Head.
 	Regarding claim 31, Barabash in view of Aramoto also disclose the feature of including a bearer identification (ID) or an access point name (APN) to designate data packets received by the virtual switch to be sent to the local edge server for processing, wherein the instructions are to further cause the processor to configure the virtual switch to translate the bearer ID or APN to generate a GTP-ID or generate an IP address to use in the filtering rule (paragraphs [0104] & [0203] in Aramoto).  But they fail to disclose the feature of utilizing a content provider to provide the filtering rule via a control plane message, which is also considered well known and commonly applied in communications field for providing communication between control plane and data plane.
 	Head, for example, also from the similar field of endeavor, teaches the same feature of utilizing a content provider to provide the filtering rule via a control plane message (paragraphs [0090], [0097], [0100] & [0106]) to provide conventional data communication between control 
 	Claim 38 is rejected for substantially identical reasons as claim 31, except the claim is in a non-transitory computer-readable storage medium (CRM) claim format, which is also taught by Barabash (paragraph [0006]).
 	Claim 45 is rejected for substantially identical reasons as claim 31, except the claim is in a method claim format, which is also taught by Barabash (paragraph [0004]).
Claims 32-34, 39-41 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Barabash in view of Aramoto, as applied to claims 28, 35 and 42 above, and further in view of Yoshikawa et al. in Pub. No. US 2019/0191471 A1, hereinafter referred to as Yoshikawa.
 	Regarding claim 32, Barabash in view of Aramoto fail to disclose that to send the data packet to the local edge server for processing comprises to offload the data packet to the local edge server for multi-access edge computing (MEC), which is also well known in the art and commonly applied in communications field for providing specific network environment as required.
 	Yoshikawa, for example, also from the similar field of endeavor, teaches the same feature of providing a specific multi-access edge computing (MEC) network environment (paragraphs [0001]-[0002], [0018]-[0019]).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the specific network environment of Yoshikawa into the apparatus 
 	Referring to claim 33, Barabash in view of Aramoto and Yoshikawa disclose that the
MEC to include GTP encapsulation, GTP decapsulation and packet filtering (paragraph [0119] in Aramoto, paragraphs [0001] & [0019] in Yoshikawa).
 	Referring to claim 34, Barabash in view of Aramoto and Yoshikawa disclose the further feature of: comprising a virtual machine at the local edge server to be configured for MEC, wherein the data packet is offloaded for processing by the virtual machine (paragraph [0021] in Barabash, paragraph [0001] in Yoshikawa).
 	Claims 39-41 are rejected for substantially identical reasons as claims 32-34, except each claim is in a non-transitory computer-readable storage medium (CRM) claim format, which is also taught by Barabash (paragraph [0006]).
 	Claims 46-47 are rejected for substantially identical reasons as claims 32-33, except each claim is in a method claim format, which is also taught by Barabash (paragraph [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Singh et al., McNamee et al., Backman et al. and Wackerly are all cited to show the common feature of communication network utilizing SDN controller and SDN switch for controlling network traffic flow similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465